Citation Nr: 1614324	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-02 837	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral patellofemoral pain syndrome.

2.  Entitlement to service connection for bilateral knee disability, to include patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air Force from December 2, 1998 to January 14, 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In February 2016, a Board hearing was conducted at the RO before the undersigned.  A transcript has been associated with the record.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of this electronic record.


FINDINGS OF FACT

1.  In an October 1999 decision, the RO denied entitlement to service connection for bilateral PFPS.  The Veteran filed a timely appeal with respect to this decision and the RO issued a statement of the case dated in August 2001.  The Veteran did not further appeal this decision and no new and material evidence was received within one year of the October 1999 decision.

2.  Evidence received since the October 1999 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral PFPS.

3.  A preexisting knee disorder was not noted on examination at the time of the Veteran's entry into active service and there is not clear and unmistakable evidence that a knee disability pre-existed service and wasn't aggravated.

4.  Bilateral PFPS was initially manifested during the Veteran's active service.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the October 1999 rating decision is new and material and the claim for service connection for bilateral PFPS is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 20.1105 (2015). 

2.  The criteria for service connection for bilateral PFPS have been met.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  New and Material Evidence

The Veteran's claim for service connection for bilateral patellofemoral pain syndrome (PFPS) was originally denied in an October 1999 rating decision; she filed a timely appeal of the October 1999 decision and the RO issued a statement of the case dated in August 2001.  However, he did not file a substantive appeal and no new and material evidence was received within a year of the October 1999 notice of denial.  The appeal was closed.  Thus, this matter became final.  The October 1999 rating decision therefore represents the last final action on the merits of the bilateral PFPS service connection claim.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The October 1999 rating decision also represents the last final decision on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New and material evidence is required to reopen the claim of entitlement to service connection for bilateral PFPS.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, a veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when she has provided new and material evidence as to another missing element). 

The evidence received since the October 1999 rating decision includes private medical records and testimony from the Veteran regarding her knee problems.  A May 1999 private medical record shows that the Veteran was treated for bilateral PFPS shortly after her discharge from service.  Private treatment records dated in August 2010 demonstrate that the Veteran continued to have difficulties with bilateral PFPS and that her current symptoms were similar to those described in her service medical treatment records.  The Veteran provided testimony regarding the physical status of her knees prior to service, during service and after service.  This evidence is new as it was not part of the record at the time of the October 1999 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim because it provides a more complete picture concerning the circumstances surrounding the onset, etiology and current status of her claimed bilateral PFPS.  Therefore, the evidence is new and material, and the claim is reopened. 

B.  Service Connection

The Veteran contends that she has a bilateral knee disorder diagnosed as PFPS that is related to her time on active duty.  She maintains that she did not have any problems with her knees prior to her entry into service, that her knee problems began in service and that the problems have continued from then until the present.  Thus, she contends that service connection is warranted for her bilateral PFPS.

Service connection will be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, service connection requires evidence of: (1) a current disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (holding that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service).

Relevant evidence consists of the Veteran's service treatment records, as well as records of treatment she has received from private health care providers after service.  Review of her service medical treatment records reflects that, at her July 1998 entrance medical examination, the Veteran was found to have no abnormalities of the lower extremities, other than mild asymptomatic pes planus.  In December 1998, the Veteran reported that she had not experienced any change in her health since the July examination.  Later that month, she was treated for complaints of bilateral knee pain which was eventually diagnosed as PFPS.  

Because a knee disability was not found on the examination when she was accepted for service; the presumption of soundness attaches.

The burden is on the government to rebut the presumption of soundness by clear and unmistakable evidence that a condition was both preexisting and not aggravated by service.  As noted above, the presumption of soundness may be rebutted by clear and unmistakable evidence that the knee disability both existed prior to service and was not aggravated by such service.  The clear and unmistakable standard as an onerous one consisting of evidence that is undebatable.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Vanerson v. West, 12 Vet. App. 254, 258 (1999).  

The only evidence which goes against the claim is a January 1999 (in-service) report in lieu of a Medical Evaluation Board (MEB) in which the Veteran's diagnosed bilateral PFPS is described as existing prior to service and not permanently aggravated by service.  No explanation was provided for either conclusion.  Separation for erroneous enlistment was recommended.  

However, the January 1999 report in lieu of an MEB also includes a statement that the bilateral knee condition was not present at the time of the medical history intake and physical examination and the phrase "existed prior to enlistment" was crossed out in the first line of the narrative summary.  In any event, the negative statements that the knee condition existed prior to service and was not aggravated in service beyond the normal progression of the ailment alone do not meet the clear and unmistakable standard, especially considering the medical evidence which shows that Veteran's knee were asymptomatic prior to service and became permanently symptomatic during service.  There is not clear and unmistakable error of pre-existence or that there was no aggravation.  The presumption of soundness is not rebutted.

Because the presumption of soundness is not rebutted, this becomes a regular claim for service connection.  Wagner.

The findings of PFPS in service satisfy the requirement for an in-service disease or injury.  38 U.S.C.A. §§ 1110, 1131.  Here, service medical treatment records reflect that during service, in December 1998, the Veteran was diagnosed as having bilateral PFPS.  

Since service the Veteran has reported diagnoses of bilateral PFPS.  Following imaging studies at a private provider in August 2010, she was found to have lateral patella tilting.  A finding that was also made in service and served as the basis for the diagnosis of PFPS.  The August 2010 report also included findings of a hypermobile patella and a weak vastus medialis oblique (MVO).  These findings satisfy the requirement for a current disability.

The evidence of a nexus between the in-service and current disabilities includes the just noted similar findings in service and currently and the Veteran's competent reports of ongoing symptoms since service.  Lay evidence can be sufficient to establish a nexus to service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)



Resolving reasonable doubt in the Veteran's favor, the elements of service connection are established; service connection for the Veteran's current bilateral knee disability is granted.  38 C.F.R. §§ 3.102, 3.303, 3.304. 


ORDER

The claim of entitlement to service connection for bilateral PFPS is reopened.

Service connection for the current bilateral knee disability is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


